DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim element “attachment means” in claim 1, and all the dependent claims thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 16, 17 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vesterager et al. (US 4,274,418; hereinafter Vesterager).
	Regarding claim 1, Vesterager discloses an electrochemical measuring device.  Vesterger teaches a sensing device comprising a sensor housing mounting sensor elements (see fig. 4 and 5) and an attachment member (see 12 in fig. 3, 5 and 6), the attachment member comprising first and second components, the first component configured to receive the sensor housing therein (see fig. 3-6) and to permit rotational movement between the attachment member and the sensor housing and to restrict relative movement between the attachment member and the sensor housing in the axial direction of the sensor housing (see fig. 3 and 4; col. 4, lines 48-60), and the second component comprising a flexible membrane that is attachable to an underside of the first component (see 17 in fig. 2-6), the flexible membrane extending at least in part beyond an outer edge of the first component (see fig. 3-6), the flexible membrane comprising attachment means for attachment of the attachment member to a patient (see col. 4, lines 10-28), and wherein the attachment member is adapted to allow passage of radiation from the sensor housing to the patient (see fig. 2), and wherein the flexible membrane comprises an upper side and an underside (see fig. 2-6), and wherein, in use, the underside of the flexible membrane is in contact with the patient’s skin, and the upper side of the flexible membrane engages with the sensor housing (see fig. 2-6).
	Regarding claim 2, Vesterager shows wherein the attachment means comprise at least an adhesive surface at least to a side of the flexible membrane that is distal from the first component (see fig. 2-6).
	Regarding claim 8, Vesterager shows wherein the flexible membrane is attached to the underside of the first component by adhesive (see col. 4, lines 10-28).
	Regarding claim 10, Vesterager shows wherein the flexible membrane comprises two flexible layers, a first layer for attachment to the underside of the first component and a second layer attached to the first layer and for attachment to the skin of a patient (see col. 4, lines 10-28).
	Regarding claim 16, Vesterager shows wherein the flexible membrane at least in the region where radiation is to pass exhibits low absorption of the wavelength(s) of radiation emitted and sensed by components housed in the sensor housing (see fig. 2).
	Regarding claim 17, Vesterager shows wherein the first component comprises a plurality of clips which are resilient and which are so shaped and dimensioned as to grip the sensor housing when the sensor housing is mounted within the clips (see fig. 8-10; col. 5, lines 41-66), and wherein the clips are sufficiently resilient to allow the sensor housing to ride over free ends of the clips when the sensor housing is pressed into or out of the first component of the attachment member (see fig. 8-10; col. 5, lines 41-66).
Regarding claim 21, Vesterager shows wherein the first component of the attachment member includes a hold configured to receive a protruding part of the sensor housing (fig. 2-4 shows a hole of the first component, and fig. 4 shows the protruding part).
Regarding claim 22, Vesterager shows wherein when the sensor housing is mounted in the first component of the attachment member the protruding part of the sensor housing extends through the hole in the first component (fig. 4 5-6 shows the protruding part of the sensor housing extends through the hole).
Regarding claim 23, Vesterager shows wherein the protruding part of the sensor housing extend beyond the surface of the first component that is distal from the sensor housing (see fig. 5 and 6).
Regarding claim 24, Vesterager shows wherein the flexible membrane is attached to the underside of the first component around the hole and the flexible member covers the hole (see fig. 2-4 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager).
Regarding claim 4, Vesterager shows wherein the adhesive of the adhesive surface to the side of the flexible membrane that is distal from first component has an adhesion within a certain range and is defined by a peel adhesion strength to steel (fig. 1-4 shows the adhesive surface to the side of the flexible membrane that is distal from first component, and it is clear the adhesive will have an adhesion within a certain range and will have some range of a peel adhesion strength to steel), but fails to explicitly state the peel adhesion strength to steel is selected from the group consisting of: 0.1kg/25mm width to 1kg/25mm width; and 0.125 kg to 0.6kg/25mm width.  However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The examiner’s position that it would have been obvious and routine to an artisan of ordinary skill to provide the peel adhesion strength to steel is selected from the group consisting of: 0.1kg/25mm width to 1kg/25mm width; and 0.125 kg to 0.6kg/25mm width to provide Vesterager with the claimed adhesion strength range, and would require no more than routine optimization. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager), in view of O’Neil et al. (US 2006/0276700; hereinafter O’Neil).

	Regarding claim 6, Vesterager shows wherein the part of the flexible membrane that extends beyond the outer edge of the first component comprises a tab (see fig. 1-4), but fails to explicitly state a plurality of tabs. 
	O’Neil discloses stacked adhesive optical sensor with plurality of tabs (see par. [0023]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized using plurality of tabs in the invention of Vesterager, as taught by O’Neil, to enable the easy remove of the adhesive ring. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vesterager et al. (US 4,274,418; hereinafter Vesterager), in view of Totman et al. (US 2014/0135887; hereinafter Totman).
Regarding claim 12, Vesterager discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state that the adhesion of a surface on at least one side of the first layer is defined by a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm.
Totman discloses a peel adhesion to low density polyethylene (see par. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of a peel adhesion to low density polyethylene in the invention of Vesterager, as taught by Totman, to provide flexible with a low tensile strength adhesion. 
But, Vesterager and Totman fail to explicitly state a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm.  However, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The examiner’s position that it would have been obvious and routine to an artisan of ordinary skill to provide a peel adhesion to low density polyethylene in the range of 1.1 to 1.5 kg/25.4 mm to provide Vesterager with the claimed adhesion strength range, and would require no more than routine optimization.

Response to Arguments
The previous claim objection to claim 10 has been withdrawn in view of Applicant’s amendments to the claim.
The previous rejection under 35 USC 112 (b) to claim 12 has been withdrawn in view of Applicant’s amendment to the claim. 
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments with respect to prior art rejection of claim 1, bottom of page 7 to middle of page 9, the Examiner respectfully disagrees.  The Examiner maintains that prior art Vesterager does disclose all the claim limitations set forth in claim 1, particularly claim limitations of attachment member comprising first and second components, the second components comprising a flexible membrane that is attachable to an underside of the first component, wherein the flexible membrane comprising an upper side and an underside, and the upper side of the flexible membrane engages with the sensor housing.  The Examiner notes that prior art Vesterager shows an attachment member (see 12 in fig. 3, 5 and 6), the attachment member comprising first and second components (see fig. 3-6), the second component comprising a flexible membrane that is attachable to an underside of the first component (see 17 in fig. 2-6), wherein the flexible membrane comprises an upper side and an underside (see 17 in fig. 2-6, the element 17 has a upper side which is facing element 12and underside that is attached to the patient’s skin 20), and the upper side of the flexible membrane engages with the sensor housing (see fig. 2-6).
In middle of page 8, the Applicant argues that Vesterager does not teach that the upper side of the flexible membrane (17) does not engage with the sensor housing (10), the examiner respectfully disagrees.  The Examiner notes that claim 1 merely recites and limits that the upper side of the flexible membrane engages with the sensor housing, however, the claim 2 does not recite or limit that the upper side of the flexible member directly engages with the sensor housing.  Therefore, the examiner notes that under broadest reasonable interpretation of claim limitation “the upper side of the flexible membrane engages with the sensor housing”, prior Vesterager does read on the claim limitation of claim 1.  In fig. 5 and 6, Vesterager shows that the upper side of flexible membrane 17 is attached to the elements 12 and 14 which engage the sensor housing 10, therefore, the flexible member 17 engages sensor housing 10 through the elements 12 and 14.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793